                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

BMO HARRIS BANK N.A.,

           Plaintiff,

v.                                                                                  No. 20-cv-0229 MV/SMV

BRENT BUTTRAM and REVA BUTTRAM,

           Defendants.1

                     ORDER ADOPTING MAGISTRATE JUDGE’S
               PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
            AND GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

           THIS MATTER is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (“PF&RD”), filed on June 2, 2021. [Doc. 27]. The Honorable

Stephan M. Vidmar, United States Magistrate Judge, recommended granting Plaintiff’s Motion for

Default Judgment [Doc. 22] and entering default judgment against Defendant Reva Buttram. No

party has objected, and the time for doing so has passed. The Court agrees with Judge Vidmar.

Default Judgment against Defendant Reva Buttram is warranted in this case.

           IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Magistrate

Judge’s Proposed Findings and Recommended Disposition [Doc. 27] are ADOPTED.

           IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment Against

Defendant Reva Buttram [Doc. 22] is GRANTED. Default Judgment, awarding monetary

damages and attorneys’ fees and costs, will be entered against Defendant Reva Buttram concurrent

with this order.

           IT IS SO ORDERED.                                            ______________________________
                                                                        MARTHA VÁZQUEZ
                                                                        United States District Judge

1
    Defendant Brent Buttram was voluntarily dismissed from this action on March 26, 2021. [Doc. 15].
